VAN HOOMISSEN, J.
Defendant, who prevailed on appeal when we reversed a district court judgment against him, now petitions for an award of attorney fees. The facts are set out in our opinion deciding the appeal. SAIF v. Harris, 66 Or App 165, 672 P2d 1384 (1983). For purposes of this opinion, it is enough to recite that SAIF filed an action in district court to recover a sum paid defendant for permanent partial disability, to which it was later determined he was not entitled, and the district court awarded SAIF summary judgment. We agreed with defendant that the district court lacked jurisdiction over the matter.
ORS 182.090 provides in relevant part:
“(1) In any civil judicial proceeding involving as adverse parties a state agency as defined in ORS 291.002 and a petitioner, the court shall award the petitioner reasonable attorney fees and reasonable expenses if the court finds in favor of the petitioner and also finds that the state agency acted without a reasonable basis in fact or in law.”
Here, SAIF, a state agency, sued defendant in district court. On appeal, we found in favor of defendant on jurisdictional grounds. Implicit in that finding was a finding that SAIF acted without a reasonable basis in fact or in law. Therefore, defendant is entitled to a reasonable attorney fee. ORS 182.090(1). We find that $3,164 is a reasonable attorney fee.
Petition allowed. $3,164 attorney fee awarded.